El Juez Asociado Su. Aldrey,
emitió la opinión del tribunal.
Los demandantes obtuvieron una orden de embargo para asegurar la efectividad de la sentencia que pudiera dictarse a su favor en el.pleito. Durante la tramitación de éste pi-dieron y obtuvieron la prórroga de un término judicial sin alegar- causa para ella. Entonces los demandados pidieron a la corte que dejara sin efecto dicho embargo fundándose en lo dispuesto en la sección 13 de la ley de Io. de marzo de 1902 para asegurar la efectividad de las sentencias, según la cual todo embargo quedará sin efecto si la vista del pleito fuere suspendida a petición de la parte que obtuvo dicho *74aseguramiento, o si cualquier término judicial fuere prorro-gado a su instancia, excepto si la petición de suspensión o de prórroga se fundó en causas de fuerza mayor debidamente justificadas.
Radicada esa moción el 9 de enero de 1922 los deman-dantes se allanaron a ella el día 14 y en ese día pidieron a la corte y obtuvieron una nueva orden de embargo que se trabó en los mismos bienes que estaban embargados ante-riormente. El día 16 los demandados pidieron que se anu-lara esa segunda orden de embargo porque dejado sin efecto el primer embargo están privados los demandantes de pedir y obtener un nuevo embargo para aseguramiento de la sen-tencia, de acuerdo con la sección 13 antes citada. De con-formidad con esta petición la corte dejó sin efecto la orden cíe embargo del día 14 de enero, siendo esta resolución la que motiva la apelación interpuesta por los demandantes.
Lo que dispone la sección 13 de la ley antes citada es que el aseguramiento de la sentencia quedará sin efecto en los casos en ella mencionados, mandato que aceptaron los de-mandantes allanándose a la petición que en ese sentido hi-cieron los demandados, pero no dispone que después no pueda pedirse y obtenerse otra orden de embargo para asegura-miento de la sentencia. En el caso de que por cualquier mo-tivo se anule o se deje sin efecto el aseguramiento de sen-tencia, el que lo obtuvo sufrirá las consecuencias de esa re-solución, como la de que otro acreedor trabe embargo, que el demandado enajene sus bienes, etc., pero no disponiendo la ley expresamente que no pueda trabarse otro asegura-miento de sentencia no puede negarse a un demandante ese derecho que tiene reconocido por la ley. Si esa resolución tuviera el efecto que le atribuyen los apelados les bastaría a los demandantes con presentar nueva demanda con asegu-ramiento de sentencia y desistir de la anterior.
Por esas razones debe ser revocada la resolución de 6 de *75febrero de 1922 que dejó sin efecto el embargo decretado e] 14 de enero anterior.

Revocada la resolución apelada y dejado sin efecto el embargo decretado.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Hutcbison y Franco Soto.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.